DETAILED ACTION
This action is a response to an amendment filed 5/21/21 in which claims 31-58 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-35, 39-43, 47-51 and 55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. (Pub. No.: 2012/0243497), herein Chung. 
	As to claim 31, Chung teaches the method of wireless communication, comprising: 
Generating hybrid automatic repeat request (HARQ) acknowledgement (ACK) information, for inclusion in uplink control information (UCI) (Chung [0097] In a normal CP, CQI information and ACK/NACK information can be concurrently transmitted using PUCCH format 2a/2b. ACK/NACK information may be transmitted through a symbol in which a CQI RS of FIG. 12 is transmitted.); 
transmitting the HARQ ACK information to a base station on a set of resources configured for the UCI, the set of resources further carrying channel state information (CSI) when the base station configures (Chung [0096] Concurrent transmission of CQI information and ACK/NACK information is described with reference to FIG. 12. [0097] in an extended CP, the CQI information and the ACK/NACK information are concurrently transmitted using PUCCH format 2 and, to this end, the CQI information and the ACK/NACK information are joint-coded )

	As to claim 39, Chung teaches the apparatus for wireless communication, comprising: 
means for generating hybrid automatic repeat request (HARQ) acknowledgement (ACK) information for inclusion in uplink control information (UCI) (Chung Fig. 19 processor and [0087] the UE transmits HARQ ACK/NACK); 
	means for transmitting the HARQ ACK information to a base station on a set of resources configured for the UCI, the set of resources further carrying channel state information (CSI) when the base station configures the UCI to include the CSI with the HARQ ACK information (Chung Fig. 19 UE transmitter [0087] the UE transmits HARQ ACK/NACK)) 

	As to claim 47, Chung teaches the apparatus of wireless communication, comprising: 
memory at least one processor coupled to the memory and configured to (Chung Fig. 19 memory and processor) 
generate uplink control information (UCI for inclusion in uplink control information (UCI)  (Chung Fig. 10 generating ACK/NACK signal)); 

transmit the HARQ ACK information to a base station on a set of resources configured for the UCI, the set of resources further carrying channel state information (CSI) when the base station configures the UCI to include the CSI with the HARQ ACK information (Chung [0096] Concurrent transmission of CQI information and ACK/NACK information is described with reference to FIG. 12. [0097] in an extended CP, the CQI information and the ACK/NACK information are concurrently transmitted using PUCCH format 2 and, to this end, the CQI information and the ACK/NACK information are joint-coded )
 
	As to claim 55, Chung teaches computer-readable medium storing computer-executable code for wireless communication, when executed by at least one processor, the code configured to cause the at least one processor to (Chung Fig. 19 memory and processor): 
generate hybrid automatic repeat request (HARQ) acknowledgement (ACK) information for inclusion in uplink control information (UCI) (Chung Fig. 10 generating ACK/NACK signal);
 transmit the HARQ ACK Information to a base station on a set of resources configured for the UCI, the set of resources further carrying channel state information (CSI) when the base station configures the UCI to include the CSI with the HARQ ACK information (Chung [0096] Concurrent transmission of CQI information and ACK/NACK information is described with reference to FIG. 12. [0097] in an extended CP, the CQI information and the ACK/NACK information are concurrently transmitted using PUCCH format 2 and, to this end, the CQI information and the ACK/NACK information are joint-coded)

	As to claims 32, 40 and 48, Chung teaches the method of claim 31 and the apparatus of claims 39 and 47 further comprising: encoding the HARQ ACK information and the CSI based on whether the HARQ ACK information is determined to be multiplexed with the CSI (Chung [0097] in an extended CP, the CQI information and the ACK/NACK information are concurrently transmitted using PUCCH format 2 and, to this end, the CQI information and the ACK/NACK information are joint-coded);  



	As to claims 33, 41 and 49, Chung teaches the method of claim 31, and the apparatus of claim 39 and 47, wherein the UCI is transmitted on one of a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH)  (Chung [0189] multiplexing different types of UL control information on the PUSCH)



	As to claims 34, 42 and 50, Chung teaches the method of claim 31 and apparatus of claim 39 and 47, further comprising: receiving downlink control information (DCI) from a base station, wherein the UCI is transmitted further based on the DCI (Chung [0148] Embodiment 2-4 relates to UL CC configuration when a UL CC for transmitting UL control information (UL ACK/NACK, CSI, and SR) is configured according to the above Embodiments 2-1 to 2-3 through explicit signaling (cell-specific or UE-specific RRC signaling or L1/L2 control signaling (e.g. a PDCCH of a specific DCI format)))



	As to claims 35, 43 and 51 Chung teaches the method of claim 34, and the apparatus of claims 42 and 50 wherein the UCI is transmitted further based on a format of the DCI Chung [0148] Embodiment 2-4 relates to UL CC configuration when a UL CC for transmitting UL control information (UL ACK/NACK, CSI, and SR) is configured according to the above Embodiments 2-1 to 2-3 through explicit signaling (cell-specific or UE-specific RRC signaling or L1/L2 control signaling (e.g. a PDCCH of a specific DCI format)))

(Chung [0087] FIG. 10. As described previously, a UE may transmit HARQ ACK/NACK and SR in the same subframe [0126] A UL CC used for CSI transmission of a UL transmission entity may basically be configured as a UL CC linked with a DL CC which is a CSI measurement target Meanwhile, if a UL primary carrier or UL primary CC is additionally configured, ACK/NACK information may be transmitted using the corresponding UL primary carrier.[ 0131] In other words, the UL primary carrier may be defined as one UL CC per UL transmission entity (UE or RN), on which the UL control information (ACK/NACK, CSI, and SR) is transmitted.



			Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 44 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Jitsukawa et al. (Pub. No.: 2012/0063523), herein Jitsukawa.
As to claims 36, 44 and 52, Chung teaches the method of claim 31, and the apparatus of claims 39 and 47


wherein the UCI is transmitted with a set of cyclic redundancy check (CRC) bits that is based on a set of UCI bits.  

However Jitsukawa does teach
wherein the UCI is transmitted with a set of cyclic redundancy check (CRC) bits that is based on a set of UCI bits (Jitsukawa [0022] UCI are multiplexed with CRC bits)
	It would have been obvious before the effective filing date to combine the teachings of Chung with Jitsukawa, Jitsukawa teaches us there are bits used for error detection (Jitsukawa [0022])
	Claims 37, 38, 45, 46, 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Seo et al. (Pub. No.: 2015/0319777), herein Seo.

As to claims 37, 45 and 53 the combination of Chung teaches the method of claim 31, and the apparatus of claims 39 and 47, 

Chung does not teach
wherein when the HARQ ACK information comprises a number of HARQ processes and a number of codewords

However Seo does teach
wherein when the HARQ ACK information comprises a number of HARQ processes and a number of codewords (Seo [0092] and [0185] HARQ process number and codewords))
It would have been obvious before the effective filing date to combine the teachings of Chung with Seo, because Seo teaches us the UE performs spatial ACK/NACK bundling on a plurality of codewords within (Seo [0185])

As to claims 38, 46 and 54, the combination of Chung and Seo teach the method of claim 37 and the apparatus of claims 45 and 53, wherein the HARQ ACK information comprises a set of bits, and the number of the set of bits is based on the number of HARQ processes (Seo [0292] the number of HARQ processes exceeds 8, the 4 bit HARQ number field may be applied, or the 3 bit HARQ process number field may be used while ignoring a case where an HARQ process number is great than or equal to 8.)

It would have been obvious before the effective filing date to combine the teachings of Seo with Chung for the same reasons stated in claim 37.

Claims 57 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung and 
Park et al. (Pub. No.: 2017/0318575), herein Park.
	As to claim 57, Chung teaches the method of claim 31, 

	Chung does not teach
	wherein the CSI is absent from the set of resources configured for the UCI when the base station configures the UCI to exclude the CSI

	However Park does teach
	wherein the CSI is absent from the set of resources configured for the UCI when the base station configures the UCI to exclude the CSI (Park [0197] (d) when an eNB sets RI (or CQI/PMI)) to be excluded in a PUSCH as a high layer signal to a UE, [0198] The UE excludes some CSI from UCI to be transmitted by a UE. In more detail, when (i) RI and CQI/PMI may be excluded from UCI transmission, (ii) CQI/PMI may be excluded from UCI transmission)

 	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chung with Park, because Park teaches us [0199] The amount of UCI to be transmitted using a massive CA scheme or the like and, thus, when a transmission resource for ACK/NACK needs to be extended, a step of simultaneously transmitting ACK/NACK, RI, and CQI/PMI in one PUSCH may not be effective. For example, when a resource region for ACK/NACK transmissions is extended according to a step according to the present invention, coded symbols of RI and CQI/PMI may be more frequently punctured via a procedure of allocating a coded symbol of ACK/NACK according to priority of ACK/NACK, as illustrated in FIGS. 7, 8, and 10. Accordingly, when an ACK/NACK resource is extended as described above, a method of omitting all or some (e.g., CQI/PMI obtained by excluding RI) of CSIs may be considered in consideration of a puncturing effect.

	As to claim 58, the combination of Chung and Park teach the method of claim 31, further comprising: receiving information configuring the UCI to either include or exclude the CSI with the HUARQ ACK information CSI (Park [0197] (d) when an eNB sets RI (or CQI/PMI)) to be excluded in a PUSCH as a high layer signal to a UE, [0198] The UE excludes some CSI from UCI to be transmitted by a UE. In more detail, when (i) RI and CQI/PMI may be excluded from UCI transmission, (ii) CQI/PMI may be excluded from UCI transmission)

 	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chung with Park for the same reasons stated in claim 57.


Response to Arguments
Applicant's arguments filed 5/21/21 have been fully considered but they are not persuasive. With respect to claims 31, 32, 39, 40, 47, 48 and 55 the applicant states “Chung shows separately configured resources for separate transmissions of CSI and fails to show a set of resources that are configured jointly to carry HARQ ACK/NACK feedback and CSI.” The examiner respectfully disagrees, ) Chung [0097] teaches us CQI information and ACK/NACK information can be concurrently transmitted using PUCCH format 2a/2b. ACK/NACK information may be transmitted through a symbol in which a CQI RS of FIG. 12 is transmitted.) and the CQI information and the ACK/NACK information are joint-coded. For this reason the examiner has maintained the rejection using Chung. As for the new claims 55-58 a new reference was used to for claims 57 and 58.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467

/AYANAH S GEORGE/Primary Examiner, Art Unit 2467